Case 3:05-cr-30115-SPM Document 178 Filed 03/16/21 Page 1 of 10 Page ID #812



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                      Plaintiff,

 v.                                             Case No. 3-05-cr-30115-SPM

 TAVON A. UPTON,

                      Defendant.

                         MEMORANDUM AND ORDER

McGLYNN, Circuit Judge:

       Pending before the Court is a motion to reduce sentence pursuant 18 U.S.C. §

3582 (c)(1)(A)(i) (Doc. 172). For the reasons set forth below, the Court denies the

Motion.

                        FACTUAL & PROCEDURAL BACKGROUND

       On July 21, 2005, Upton was indicted by a grand jury on the following two counts:

(1) Possession of weapon by a felon, in violation of 18 U.S.C. § 922 (g)(1); and, (2)

Possession of cocaine base with intent to deliver, in violation of 21 U.S.C. § 841 (a)(1)

(Doc. 1). On April 5, 2006, the grand jury issued the following five count superseding

indictment against Upton: (1) Possession of weapon by a felon, in violation of 18 U.S.C.

§ 922 (g)(1); (2) and (3) Possession of cocaine base with intent to deliver, in violation of 21

U.S.C. § 841 (a)(1); (4) Possession of cocaine mix with intent to traffic while in

possession of a firearm, in violation of 18 U.S.C. § 924(c)(1); and, (5) Forfeiture of

firearm involved in counts 1 and 4, in violation of 18 U.S.C. §§ 924(c)(1) and 924 (d)(1)

(Doc. 84). On April 26, 3006, following a jury trial, Upton was found guilty of counts


                                         Page 1 of 10
Case 3:05-cr-30115-SPM Document 178 Filed 03/16/21 Page 2 of 10 Page ID #813



1-3 and not guilty of count 4 (Doc. 109). On February 21, 2007, defendant was

sentenced to the U.S. Bureau of Prisons (“BOP”) for 288 months on count 1 and 240

months on each of counts 2 and 3, all to run concurrently (Doc. 146).

          On February 27, 2007, Upton filed his notice of appeal (Doc. 154). On February

4, 2008, the Seventh Circuit issued a mandate that affirmed the judgment of the

district court (Doc. 167).

          On November 8, 2020, Upton filed a motion in this court to reduce sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), arguing that extraordinary and compelling

reasons warrant modification of his sentence (Doc. 172). Upton cites the current

Covid-19 pandemic, noting that he suffers from asthma, high blood pressure, anxiety

and a swollen prostate (Id., p.4). He claims the conditions, specifically the asthma

and high blood pressure put him at an increased risk of developing a severe illness

were he to contract Covid-19 (Id.).

          Upton has provided information from the CDC regarding “people at increased

risk factors for severe illness” but does not provide any medical evidence to support

his claim, which he claims the facility was unwilling to provide (Id.). Upton states he

is prescribed 20 mg of propranolol twice daily for severe anxiety and .4 mg of

tamsulosin ccl for his prostate, but does not indicate any treatment for the asthma or

high blood pressure (Id.)

          Upton is currently incarcerated at FCI Bennettsville (Id., p. 1). As of March

15, 2021, Upton has a release date of 2/20/25. 1 Defendant cites information from CBS




1   According to https://www.bop.gov/inmatelocator/.


                                             Page 2 of 10
Case 3:05-cr-30115-SPM Document 178 Filed 03/16/21 Page 3 of 10 Page ID #814



News about the risks of Covid-19 to inmates in the prison population but does not

give any information or statistics specific to the Bennettsville facility (Id.).

                                    LEGAL STANDARD

      Under the First Step Act, inmates are authorized to bring their own motions

for compassionate release after first exhausting their administrative remedies with

the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A). A defendant may be eligible for

compassionate release if the Court finds “extraordinary and compelling reasons” to

warrant a sentence reduction. 18 U.S.C. § 3582(c)(1)(A). The Court also must find

that the requested sentence reduction is “consistent with applicable policy statements

issued by the Sentencing Commission.” Id.

      Congress has tasked the Sentencing Commission with compiling “what should

be considered extraordinary and compelling reasons for sentence reduction, including

the criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t). The

Commission has specified that certain circumstances surrounding the inmate’s

medical condition, age, and family situation will constitute extraordinary and

compelling reasons. See U.S.S.G. § 1B1.13. The Sentencing Commission also gives

the Director of the Federal Bureau of Prisons discretion to distinguish other grounds

that could be extraordinary and compelling enough to merit a sentence reduction,

either on their own or in combination with another listed condition. See id. at cmt.

n.1(D).

      Courts have also, in certain instances, taken it upon themselves to identify

non-enumerated grounds constituting extraordinary and compelling reasons for

compassionate release, even where the Bureau of Prisons has not done so. See, e.g.,


                                       Page 3 of 10
Case 3:05-cr-30115-SPM Document 178 Filed 03/16/21 Page 4 of 10 Page ID #815



United States v. Halliburton, 2020 WL 3100089 (C.D. Ill. June 11, 2020)(finding

extraordinary reasons where defendant had underlying health problems in

conjunction with the Covid-19 pandemic); United States v. Coles, 2020 WL 1976296

(C.D. Ill. April 24, 2020); United States v. Lewellen, 2020 WL 2615762 (N.D. Ill. May

22, 2020) (Noting court has joined “vast majority” of district courts in looking past

“guideposts” of §1B1.13 criteria to construe what constitutes extraordinary and

compelling reasons under 18 U.S.C. § 3582(c)(1)(A)(i) (quoting United States v.

Cardena, No. 09-CR-0332 (-11), slip op. at 6 (N.D. Ill. May 15, 2020) (ECF No. 1890)).

      If an inmate can show that one of the eligibility criteria is applicable, a court

must then assess whether a reduction would be appropriate under the statutory

sentencing factors described in 18 U.S.C. § 3553(a). U.S.S.G. § 1B1.13. Lastly, a court

must determine that the defendant is not a danger to the safety of any other person

or to the community, as provided in 18 U.S.C. § 3142(g). U.S.S.G. § 1B1.13(2).

Defendant bears the burden of proving entitlement to relief under 18 U.S.C. §

3582(c)(1)(A)(i). See United States v. Gold, 459 F.Supp.3d. 1117 (N.D. Ill. May 6, 2020)

                                      ANALYSIS

      1. Extraordinary and Compelling Reasons

      District courts have a limited ability to modify an imposed term of

imprisonment. 18 U.S.C. § 3582 (c)(1)(A). Indeed, defendant must first exhaust all

administrative rights with the BOP before bringing a motion. Id. In this case, the

only applicable ground for modification is after a finding that: “(i) extraordinary and

compelling reasons warrant such a reduction” Id.




                                      Page 4 of 10
Case 3:05-cr-30115-SPM Document 178 Filed 03/16/21 Page 5 of 10 Page ID #816



       General concerns about possible exposure to COVID-19 do not meet the criteria

for extraordinary and compelling reasons for a reduction in sentence set forth in the

Sentencing Commission's policy statement on compassionate release. Gold, 459

F.Supp.3d at 1120. What does constitute extraordinary and compelling reasons has

been the topic of application notes, which lists three such examples that justify a

sentence reduction:

               (1) A terminal illness or other serious medical condition from
                   which he is not expected to recover;
               (2) Advanced age, or at least 65 years old;
               (3) Death or incapacitation in his immediate family, which would
                   leave him the only caregiver for a child, spouse or partner.

       Upton does not satisfy any of the factual predicates listed by the Sentencing

Commission as constituting “extraordinary and compelling reasons” justifying

compassionate release. He is a 44 year old male who has not been diagnosed with a

terminal illness or other serious medical condition and he does not indicate any family

circumstances calling for him as a caregiver.

       2. Medical Condition

       Upton does indicate certain underlying medical conditions that “might make

him at an increased risk for severe illness from Covid-19”, including asthma and high

blood pressure 2; however, he has provided no information to support the contention

that these conditions severely increase his vulnerability to Covid-19 to the point that

compassionate release might be warranted; (Doc. 172, p. 5)(emphasis added).

Additionally, the evidence supporting those medical conditions is weak, at best.



2See CDC guidelines provided by defendant on page 5 of his Motion to Reduce Sentence Pursuant to 18
U.S.C. § 3582(c)(1)(A)(i).


                                          Page 5 of 10
Case 3:05-cr-30115-SPM Document 178 Filed 03/16/21 Page 6 of 10 Page ID #817



      Upton claims to suffer from asthma, although he does not provide any

information regarding his asthma, other than the bare allegation (Doc. 172, p. 4).

Upton does not indicate when he was diagnosed with the condition, any treatment or

any problems that he endures as a result of his asthma. Additionally, the PSI in his

underlying criminal case does not indicate any respiratory illnesses.

      In their response to the motion, the government provides Upton’s medical

records from the BOP (Doc. 177-C, D). Within those records, there is no mention of

any asthma, nor any evidence that he ever complained of respiratory deficiencies

(Id.). Upton sought medical treatment in BOP in December and August of 2019 and

denied any respiratory conditions. In fact, in the August 26, 2019 record, the doctor

specifically noted that Upton had “no difficulties in breathing” and no “shortness of

breath” (Doc. 177-C, pp. 11, 18 and 23). On that date, Upton also denied any

“significant past lung history” (Id.). These medical records also support no mention

of any asthma or respiratory condition or lung history from the presentence

investigation report entered on February 23, 2007 (Doc. 147).

      With respect to the high blood pressure, it was mentioned in the PSR that

Upton was treated for high blood pressure in 2007 (Id.). However, the BOP medical

chart indicates that “hypertension” was a medical condition that was “resolved” in

2013 (Doc. 177-D, p. 26). The records do not list any current complaints or treatments

regarding high blood pressure or hypertension, and Upton himself did not mention

anything other than the bare allegation that he suffered from high blood pressure.

He did not provide any evidence to support his contention. He does not indicate




                                     Page 6 of 10
Case 3:05-cr-30115-SPM Document 178 Filed 03/16/21 Page 7 of 10 Page ID #818



whether he has any complaints or whether he is on any treatment for high blood

pressure.

      The only two medical conditions that Upton expands upon, anxiety and a

swollen prostate, do not fall within the CDC guideline for concern with COVID-19

(Doc. 172, p. 5). Upton indicated that he took 20 mg of propranolol twice daily for his

severe anxiety (Id. at 3). He also asserted that he takes .4 mg of tamsulosin ccl for his

prostate, which must be taken 30 minutes before his meal at the same time every day

(Id.). Again, these two conditions do not support compassionate release.

      3. Bureau of Prisons

      Upton is incarcerated at Bennettsville-FCI but does not provide any

information specific to that institution. Instead, he directs his complaints against the

entire prison system claiming that covid-19 poses acute risks to inmates and

correctional staff (Doc. 172, p. 16). To support this contention, Upton cites to a CBS

News report from March 19, 2020, which was more than six months before he filed

his motion (Id.).

      The government’s response provides more recent information and also provides

information relative to Bennettsville-FCI (Doc. 177, p. 13). BOP has been working

hard to establish a plan to protect both staff and inmates from contracting the virus

(Id). All facilities test regularly to catch any outbreaks quickly (Id. at 14). All staff

and inmates have been issued face masks and are strongly encouraged to wear an

appropriate face covering when social distancing cannot be achieved (Id. at 15). Group

gatherings are limited and numerous restrictions have been established with respect

to access to the commissary, laundry, showers, telephones and computers (Id.).


                                      Page 7 of 10
Case 3:05-cr-30115-SPM Document 178 Filed 03/16/21 Page 8 of 10 Page ID #819



Additionally, each facility may have more limitations depending on the amount of

cases at that facility (Id.).

        With respect to Bennettsville-FCI, as of March 15, 2021, 176 inmates have

tested positive 3 , which is an increase of 44 since the filing of the government’s

response date of December 8, 2020 when 132 inmates had tested positive (Id. at 13).

There have been no deaths at the facility due to Covid-19 (Id.). Furthermore, the data

shows that 87 staff members and 132 inmates have been fully inoculated at

Bennettsville-FCI, with the BOP prepared to receive and administer to all willing

inmates as soon as it is made available. 4

        Upton has provided no information as to how, were he released, travelling from

South Carolina to Illinois will be guaranteed to be covid-19 safe and/or safer than the

confines of Bennettsville-FCI. Even courts that have expressly taken a “liberal view”

of the Sentencing Commission's policy statements have denied motions brought by

inmates housed in facilities with no evidence of widespread transmission and whose

individual risk factors were shared by “a host of other prisoners”. Gold, 459 F.Supp

at 1121.

        4. Threat to Community

       This Court would be remiss if it did not look at defendant’s criminal history as

well as his current situation to determine whether he remains a threat to the

community in its inquiry as to whether a sentence should be modified. See Federal




3According to the information provided on the Bureau of Prisons website: www.bop.gov/coronavirus/.
4This information was also obtained for the website, which indicates full time staff is inoculated first as
they come and go from the facilities and “present a higher vector for transmission”.


                                              Page 8 of 10
Case 3:05-cr-30115-SPM Document 178 Filed 03/16/21 Page 9 of 10 Page ID #820



Sentence Guideline, 1B1.13 (compassionate release allowed only when “the defendant

is not a danger to the safety of any other person or the community).

      Upton has an extensive criminal history that started at the age of 13 (Sealed

Doc. 147). His PATTERN score (Prisoner Assessment Tool Targeting Estimate Risk

and Need) places him at the “high” risk of recidivism level, indicating that he is not

a good candidate for release and is a danger to the community (Doc. 177-E). He has

also been the subject of sixteen different disciplinary violations since entering prison,

including numerous instances involving drugs or alcohol, possession of narcotics,

possession of unauthorized items, threatening bodily harm and fighting (Doc. 177-A).

      In the underlying criminal case, Upton was convicted after a jury trial of

possessing a firearm as a felon and trafficking drugs (Sealed Doc. 147). Before that,

Upton had six prior domestic battery convictions, along with an aggravated battery

with a firearm (Id.). Most of those offenses were committed while he was on a period

of supervised release (Id.).

      Based upon his current PATTERN score and his criminal history, Upton does

not appear to be a viable candidate for sentencing modification. To the contrary, his

continued imprisonment is warranted.

                                   CONCLUSION

      In light of the foregoing, this Court cannot find extraordinary and compelling

reasons justifying compassionate release nor can this Court determine that Upton

would not present a threat. As such, the Motion for Compassionate Relief (Doc. 172)

is DENIED.




                                      Page 9 of 10
Case 3:05-cr-30115-SPM Document 178 Filed 03/16/21 Page 10 of 10 Page ID #821




 IT IS SO ORDERED.

DATED: March 16, 2021

                                   /s/ Stephen P. McGlynn_
                                   STEPHEN P. McGLYNN
                                   U.S. District Judge




                                 Page 10 of 10
